74 N.Y.2d 940 (1989)
Norman Landry, Appellant,
v.
A. Di Sarro Construction Company, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Decided November 30, 1989.
Ronald H. Sinzheimer and Thomas K. Keefe for appellant.
Stephen R. Spring and Robert M. Auld for A. Di Sarro Construction Company, Inc., respondent.
Dianne Bresee Mayberger for Hodorowski & De Santis Building Contractors, respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (149 AD2d 859).